Citation Nr: 0725775	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-01 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from October 1964 to 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for PTSD.  

The Board remanded the case to the RO via the Appeals 
Management Center (AMC) in April 2006 for further evidentiary 
development.  The case has now been returned to the Board for 
appellate review.  

The Board notes that the AMC received a statement from the 
veteran in February 2007 in response to the November 2006 
supplemental statement of the case that had been sent to him.  
This statement had not been considered by the AMC at the time 
of the November 2006 adjudication of his claim and he did not 
provide a waiver of review of this statement as required by 
38 C.F.R. § 20.1304.  However, the Board has reviewed this 
statement and has determined that it essentially raises a 
claim for entitlement to service connection for a psychiatric 
disorder other than PTSD.  This issue has not been 
adjudicated by the RO and it is hereby referred for 
appropriate development.  

The Board further observes that this document does not 
contain any evidence pertaining to the claim for service 
connection for PTSD, and it does not identify any additional 
treatment records as the reports from the doctor he 
identified had already been obtained in conjunction with the 
April 2006 remand.  Consequently, the Board finds that a 
remand for consideration of this document alone would serve 
no useful purpose for the issue being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  

FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The veteran has not been diagnosed with PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In an October 2001 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, what information and evidence is 
needed to substantiate a claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any further evidence he had that 
pertained to the claim.  He was also provided with a 
questionnaire pertaining to claims for service connection for 
PTSD secondary to a personal assault and was advised of other 
types of evidence that could be considered in conjunction 
with his claim, including records from a counseling facility 
or health clinic, and lay statements from roommates, family 
members, or clergy in whom he may have confided in at the 
time of the assault.  In a May 2006 letter, he was again 
advised of the division of responsibilities with regard to 
obtaining evidence, as well as what evidence was needed to 
establish service connection, what evidence had been obtained 
in conjunction with his claim, and how disability ratings and 
effective dates were determined.  The case was last 
readjudicated in November 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
post service private treatment records, VA hospitalization 
and outpatient treatment records, statements from the 
veteran's spouse and former spouse, and the veteran's own 
statements.  In January 2007, the veteran submitted a 
statement in response to the November 2006 supplemental 
statement of the case.  He noted that he had no other 
information or evidence to submit "other than what [he was] 
sending [to VA]" and that could not be obtained by VA.  
However, the only document received was a statement from the 
veteran which raised a claim for service connection for a 
psychiatric disorder other than PTSD.  Since this is a claim 
that would be considered separate and distinct from the one 
that is currently before the Board, it has been referred back 
to the RO for appropriate development.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim for service connection, any question as 
to an appropriate evaluation or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2006).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran contends that he has PTSD as a result of being 
hit in the head with a cement-filled bed post and as a result 
of multiple "blanket beatings" that occurred during his 
active military service.  

However, the veteran's service medical records do not show 
that he was treated for, or diagnosed with PTSD.  Moreover, 
VA outpatient treatment and hospitalization reports, dated 
from July 1997 to May 2006, do not indicate that the veteran 
has been diagnosed with PTSD.  These records show that the 
veteran was seen on multiple occasions for various physical 
and mental complaints including a seizure disorder, organic 
brain syndrome, degenerative joint disease of the spine, 
heart disease, dysthymic disorder, and depression.  Reports 
from the veteran's treating psychologist reflect diagnoses of 
a depressive disorder and a dependent personality disorder, 
not PTSD.  The statements from private health professionals 
dated in November 2001 also do not show a diagnosis of PTSD.  
In the absence of a diagnosis of PTSD, the Board concludes 
that service connection for this disability cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability there 
can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (service connection may not be granted unless 
a current disability exists).  

To the extent that the veteran asserts that he has PTSD as a 
result of his military service, the Board observes that as a 
lay person he is not competent to render a medical diagnosis.  
See Espiritu, supra.  Hence, his statements alone are not 
sufficient upon which to base a grant of service connection.  
To the extent that the veteran may assert that he has a 
psychiatric disability other than PTSD as a result of his 
military service, the Board notes that this issue has not 
been adjudicated by the RO and is not currently before the 
Board.  As discussed in the Introduction above, the matter 
has been referred to the RO for appropriate development.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD; hence, the reasonable doubt doctrine is 
not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Consequently, the claim must be denied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


